        Case 3:19-cv-00355-VC Document 2 Filed 01/22/19 Page 1 of 2




 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
      A Limited Liability Partnership
 2    Including Professional Corporations
   JAY T. RAMSEY, Cal. Bar No. 273160
 3 1901 Avenue of the Stars, Suite 1600
   Los Angeles, California 90067-6055
 4 Telephone:     310.228.3700
   Facsimile:     310.228.3701
 5 jramsey@sheppardmullin.com

 6 KLEIN MOYNIHAN TURCO LLP
   NEIL E. ASNEN (pro hac vice to be filed)
 7 450 Seventh Avenue, 40th Floor
   New York, New York 10123
 8 Telephone:   212-246-0900
   Facsimile:   212-216-9559
 9 nasnen@kleinmoynihan.com

10 Attorneys for Defendant
   DIGITAL MEDIA SOLUTIONS LLC
11

12                              UNITED STATES DISTRICT COURT

13                             NORTHERN DISTRICT OF CALIFORNIA

14
                                                Case No.: 3:19-cv-355
15 MARTA GREENBERG, an individual,
   JOHN JUDGE, an individual,                   DEFENDANT DIGITAL MEDIA
16 KAREN MANDEL, an individual,                 SOLUTIONS, LLC’S CORPORATE
   ANDREW MONROE, an individual, and            DISCLOSURE STATEMENT
17 KATIE VAN CLEAVE an individual;
                                                Removed from the Superior Court of the State
18               Plaintiffs,                    of California, San Francisco County, Case No.
                                                CGC-18-572010
19         v.
                                                Action Filed: December 12, 2018
20 DIGITAL MEDIA SOLUTIONS LLC, a
   Delaware limited liability company, BILCO
21 MEDIA INC., a business entity of unknown
   organization, ALLAN HUGHES, an individual,
22 and DOES 1-100,

23               Defendants.
24

25

26

27

28

                                                         CORPORATE DISCLOSURE STATEMENT
          Case 3:19-cv-00355-VC Document 2 Filed 01/22/19 Page 2 of 2




 1          Pursuant to Fed. R. Civ. P. 7.1(a), the undersigned counsel of record for Digital Media
 2
     Solutions, LLC certifies no publicly held corporations own an interest of 10% or more in it and
 3
     that it is held by Best Rate Holdings, LLC.
 4
     Dated: January 22, 2019            SHEPPARD, MULLIN, RICHTER & HAMPTON                  LLP
 5

 6
                                        By                          /s/ Jay T. Ramsey
 7                                                                  JAY T. RAMSEY

 8                                                         KLEIN MOYNIHAN TURCO LLP
                                                           Neil Asnen (pro hac vice to be filed)
 9

10                                                              Attorneys for Defendants
                                                           DIGITAL MEDIA SOLUTIONS LLC
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -1-
                                                                   CORPORATE DISCLOSURE STATEMENT
